EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Nandu A Talwalkar (Reg. No. 41,339) on January 14, 2020.

8.	(Currently Amended) A system, comprising:  
a physical processor coupled to a memory, the processor configured to execute computer-executable instructions stored in the memory that when executed cause the system to:
receive a first data model; 
identify objects, morphisms and composite morphisms of the first data model, wherein the objects are uniquely identifiable entities that capture data, the morphisms are relationships between objects of the first data model, and the composite morphisms are relationships between objects of the first data model comprising two or more other morphisms;
transform a first data model into a second data model that is a categorical dual of the first data model, by interchanging source and target objects of each morphism of the first data model, interchanging source and target objects of each composite morphism, 
create a database organized in accordance with the second data model.

12.	(Currently Amended) The system of claim 9, wherein the first data model [in] is an XML data model. 

16.	(Currently Amended) The system of claim 8, wherein transformation of the first data model to the second data model operates semi-automatically as part of a tool to aid a user in generating the categorical dual of the first data model. 

Remarks
Claims 8, 12, and 16 have been amended. Claim 4, 5, 7, 10, 11, 13, 22, and 26 have been cancelled. Thus, claims 1, 2, 3, 6, 8, 9, 12, 14, 15, 16, 17, 18, 19, 20, 21, 23, and 25 (renumbered 1-17) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.






Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the September 29, 2020 Office Action, inter alia, claims 1, 2, 6, 8, 9, 17, 18, 21, 23, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akkiraju et al. U.S. Patent Publication (2010/0064275; hereinafter: Akkiraju) in view of Spivak Non-Patent Publication (“Functorial Data Migration”, 2010, hereinafter: Spivak) and further in view of Chen U.S. Patent (7,320,001; hereinafter: Chen)
	
	Akkiraju, Spivak, and Chen, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 8, and 17, transform a first data model into a second data model that is a categorical dual of the first data model, by interchanging source and target objects of each morphism of the first data model, interchanging source and target objects of each composite morphism, and reversing an order of morphisms of each composite morphism of the first data model.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152